___________

                              No. 95-2978
                              ___________


United States of America,            *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Missouri.
                                     *
Thirty-Nine Thousand Eight           *
Hundred Seventy-Three and            *
No/100 Dollars ($39,873.00),         *
                                     *
           Defendant,                *
                                     *
Vernell Armfield,                    *
                                     *
           Claimant-Appellant.       *
                               ___________

                   Submitted: February 13, 1996

                       Filed: April 9, 1996
                               ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                               ___________


MORRIS SHEPPARD ARNOLD, Circuit Judge.


     Vernell Armfield appeals from a judgment of forfeiture against a sum
of cash found in his possession.   We affirm the judgment of the district
      1
court.


     Federal law makes subject to forfeiture all money furnished or
intended to be furnished in exchange for illegal drugs, all proceeds
traceable to such an exchange, and all money used to or




          1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
intended to be used to facilitate illegal drug trafficking.          See 21 U.S.C.
§ 881(a)(6).     In forfeiture proceedings the government bears the initial
burden   of    proving   probable   cause   to   connect   the   property   to   drug
trafficking, but once probable cause is shown, the burden shifts to the
claimant to show by a preponderance of the evidence that the property is
not connected with drug trafficking or that some defense to forfeiture
applies.      See 19 U.S.C. § 1615; United States v. Eighty-Seven Thousand
Sixty Dollars, 23 F.3d 1352, 1354 (8th Cir. 1994); United States v. Ninety
One Thousand Nine Hundred Sixty Dollars, 897 F.2d 1457, 1462 (8th Cir.
1990).     The government demonstrates probable cause when its evidence
creates "more than a mere suspicion but less than prima facie proof" that
the money is connected with drug trafficking.          Ninety One Thousand Nine
Hundred Sixty Dollars, 897 F.2d at 1462.             In reviewing a forfeiture
proceeding, we must accept the district court's factual findings in support
of its conclusion that the government demonstrated probable cause unless
those findings are clearly erroneous.            See, e.g., id.      A finding of
probable cause itself, however, based upon those factual findings is
subject to de novo review as a mixed question of law and fact.               United
States v. $38,600 in U.S. Currency, 784 F.2d 694, 697 (5th Cir. 1986).


     We recite hereafter the district court's factual findings, some of
which are conceded to be correct, and none of which is clearly erroneous.
Mr. Armfield was driving a rental car north on United States Highway 61 in
Madison County, Missouri, when the Missouri State Highway Patrol stopped
him for speeding.    He said that he was on his way to Chicago after visiting
Houston for five days, and that he was trying to find Interstate 55 (having
missed the turn at Poplar Bluff, Missouri) when the officers stopped him.
Mr. Armfield indicated that he had been visiting relatives in Houston,
Texas, but he later said that he was visiting friends in that city.




                                        -2-
      Mr. Armfield consented to a search of the car, after which officers
found several items in the trunk including a black suitcase containing
pants, a roll of duct-tape, and a package of dryer sheets.                  Officers
searched a vinyl bag on the front seat which contained rolling papers,
whereupon Mr. Armfield conceded that he smoked "a little weed."             (Indeed,
a hand-rolled marijuana cigarette subsequently fell out of his shoe.)              He
also possessed a sky pager.        The officers found bundles of cash under the
back seat totaling $38,580.00, as well as $283.00 in Mr. Armfield's pocket.
A dog trained to discover drugs alerted to the money.


      We note Mr. Armfield's objection to a few of the district court's
factual findings regarding the number of pants in the suitcase and whether
Mr. Armfield had been suspended rather than discharged from his employment
by the Postal Service.     We are confident that these trivial misstatements
on inconsequential matters had no effect on the district court's ruling.


      The district court concluded that the government had met its burden
of   proving    probable   cause    that    the   money   was   connected   to   drug
transactions.    In reaching this conclusion, the district court relied on
its findings that Mr. Armfield possessed drug-related paraphernalia such
as duct-tape, dryer sheets, rolling papers, a sky pager, and even had a
marijuana cigarette stashed in his shoe, that he admitted that he was a
drug user, and that he had a large amount of money that had been carefully
concealed.


      The district court found that Mr. Armfield failed to carry his burden
of   proving that the money was not connected with drug trafficking.
Although the district court said that Mr. Armfield offered no evidence to
rebut the government's proof that the money was subject to forfeiture, we
believe that what the district court meant was that it did not find Mr.
Armfield's proffered explanation credible.          Mr. Armfield claimed that the
money represented his life savings from employment, and while he admitted
possession of all




                                           -3-
the items found in the vehicle, he protested that he was not involved in
drug trafficking.       Mr. Armfield also acknowledged that he had had no source
of income since he left the postal service a year before his arrest.


     In holding that sufficient evidence existed to establish probable
cause,   we emphasize several facts.          First, we have recognized that
possession of a large amount of cash (here, nearly $40,000) is strong
evidence that the cash is connected with drug trafficking.        United States
v. U.S. Currency, in the Amount of $150,660.00, 980 F.2d 1200, 1206 (8th
Cir. 1992).    Second, Mr. Armfield's possession of drugs is a circumstance
that inclines against him.         Third, evidence at the forfeiture hearing
showed that drug traffickers sometimes use dryer sheets to mask the odor
of narcotics and that duct-tape is then used to bind together those sheets
into a package.     Finally, the sky pager in Mr. Armfield's possession also
suggests in some slight degree that Mr. Armfield was engaged in drug
trafficking.    We therefore conclude that the district court did not err in
finding that the government had met its burden of showing probable cause.
The district court's conclusion that Mr. Armfield's explanations were not
credible is not clearly erroneous.      Judgment was therefore properly entered
in favor of the United States.


     For the foregoing reasons, we affirm the judgment of the district
court.


     A true copy.


              Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-